Matter of Zabizhin v Zabizhin (2015 NY Slip Op 05489)





Matter of Zabizhin v Zabizhin


2015 NY Slip Op 05489


Decided on June 24, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 24, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
THOMAS A. DICKERSON
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


2013-08369
 (Docket No. O-31897-12)

[*1]In the Matter of Gregory Zabizhin, appellant,
vNyuma Zabizhin, respondent.


Carol Lipton, Brooklyn, N.Y., for appellant.
Janis A. Parazzelli, Floral Park, N.Y., for respondent.

DECISION & ORDER
Appeal from an order of disposition of the Family Court, Kings County (Michael L. Katz, J.), dated August 15, 2013. The order, after a hearing, denied the petition alleging that Nyuma Zabizhin violated an order of protection of that court dated May 3, 2010, and dismissed the proceeding.
ORDERED that the order of disposition is affirmed, without costs or disbursements.
In his petition, the appellant alleged that the respondent violated the terms of an order of protection issued by the Family Court on May 3, 2010. The record supports the determination of the Family Court that the appellant failed to establish, by a preponderance of the evidence, that the respondent willfully violated the terms of the subject order of protection (see Family Ct Act § 846-a; Matter of Tulshi v Tulshi, 118 AD3d 716; Matter of Prezioso v Prezioso, 115 AD3d 958; Matter of Barnes v Barnes, 54 AD3d 755; Matter of Belgrave v Mingo, 28 AD3d 479). Accordingly, we find no basis to disturb the Family Court's determination denying the petition and dismissing the proceeding.
RIVERA, J.P., DICKERSON, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court